Citation Nr: 0936436	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  02-09 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a right eye 
disability.

3.  Entitlement to service connection for the residuals of a 
head injury, including migraine headaches.


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active duty for training from June to August 
1979.  The Veteran also served on active duty from April 1986 
to July 1988.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

This case was previously before the Board in March 2004 and 
October 2005.  On both occasions the case was remanded for 
further development.


REMAND

The Board is of the opinion that further development is 
required before the Veteran's claims on appeal are decided.

When this case was previously before the Board in October 
2005 the Board remanded the case for further development, to 
include obtaining VA medical opinions to determine etiology 
of the Veteran's claimed conditions.  It appears that the 
Veteran's claims file was sent to the VA Medical Center for 
review as instructed by the Board.  However, it appears that 
the claims folder was lost either before it was returned to 
the RO or the AMC or while it was in transit between 
locations.  Documentation in the file indicates that a search 
was conducted of the VA Records Management Center (RMC), but 
that the file was not located.  It is not indicated in the 
file whether the claims number was circularized to the ROs as 
recommended by the RMC prior to creating a rebuilt file.  
Additionally, there is no indication that a thorough search 
of the VA Medical Center was conducted, or that any of the 
other necessary procedures outlined in the VA Adjudication 
Procedure Manuel M21-1MR were followed.

In any event, the Board finds that the file has not been 
rebuilt adequately.  Documentation in the record indicates 
that the original claims file contained extensive historical 
material; including service treatment records (STRs), service 
medical records, post-service medical records, lay evidence, 
etc.  This historical information reportedly documented, 
among other things, a severe head injury that the Veteran 
incurred in 1998.  The current rebuilt file contains only the 
October 2005 Board remand, correspondence regarding the files 
missing status, some of the Veteran's VA Medical Center 
treatment records, one Supplemental Statement of the Case, 
and a document from Disabled American Veterans (DAV).  This 
file is without even the most basic service information 
pertaining to the Veteran.  

There is no power of attorney on file, however, the October 
2005 Board remand lists DAV as the Veteran's chosen 
representative at the time of that decision.  There is no 
indication in the file that this authorization of power of 
attorney has been revoked by the Veteran.  Additionally, 
there is no evidence of record that the RO or the AMC tried 
to obtain duplicate documents from the local DAV 
representative in their attempt to rebuild the file.  As it 
is the policy of VA to provide the Veteran's representative 
with duplicate copies of all correspondence sent to the 
Veteran, this seems to be an egregious oversight on the part 
of those attempting to rebuild the Veteran's lost claims 
file.  

Additionally, the Veteran was scheduled for examinations in 
both November 2005 and May 2009.  The Veteran failed to 
report for these examinations.  However, there is no copy of 
the letter that is supposed to be sent to the Veteran 
notifying him of his scheduled examination for either the 
November 2005 or May 2009 examinations.  Also, there appears 
to be at least two addresses to which the Veteran has been 
addressed correspondence from VA, one located in 
Massachusetts and one located in the Dominican Republic.  

The Board finds that after a more thorough attempt to locate, 
and if necessary, rebuild the Veteran's claims file, VA 
should confirm the Veteran's current address.  Then, as it is 
unclear as to whether the Veteran received notice of his 
scheduled examinations the Veteran should be afforded another 
opportunity to report for VA examinations.

Finally, as there is no such notification of record in the 
file, the Board notes that further development is in order to 
comply with the notice requirements of 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159 (2008).


Accordingly, the case is REMANDED to the RO or the AMC in 
Washington, D.C., for the following actions:

1.	The RO or the AMC should attempt to 
locate the Veteran's claims file, 
following all policies and procedures 
as provided in the VA Adjudication 
Procedure Manual M21-1MR.  
Documentation of all action taken 
should be included in the file. 

2.	If the Veteran's original claims file 
is still not located, the RO or the AMC 
should more completely rebuild the 
Veteran's claims file.  In addition to 
replacing documents already within the 
custody of VA, this action should 
include collaboration with the local 
DAV representative, who was listed as 
the Veteran's power of attorney when 
this case was previously before the 
Board, to determine whether prior 
adjudicative and notification 
documents, as well as medical 
documents, can be added to the current 
file.

3.	The RO or the AMC should confirm the 
Veteran's current mailing address.  The 
Veteran should also be informed that it 
is ultimately his obligation to inform 
VA of any changes of address.

4.	The RO or the AMC should provide the 
Veteran and his representative with 
notice in compliance with 38 U.S.C.A. 
§ 5103 (a) and 38 C.F.R. § 3.159 (b), 
to include notice that is in compliance 
with Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

5.	The RO or the AMC should obtain any 
pertinent VA treatment records that are 
not already of record.  If the Veteran 
identifies any other pertinent, 
outstanding medical records, the RO or 
the AMC should undertake appropriate 
development to obtain a copy of those 
records as well. 

6.	Then, the RO or the AMC should schedule 
the Veteran for the appropriate VA 
examinations with an examiner or 
examiners with the appropriate 
expertise to determine the etiology of 
the Veteran's claimed disabilities.  
The claims file must be made available 
to and reviewed by the examiner(s).  
Any indicated studies should be 
performed.

A copy of the letter notifying the 
Veteran of the date, place, and time of 
his examinations should be included in 
the claims file, if the Veteran fails 
to appear for his examinations.  The 
Veteran should also be made aware that 
failure to report for this examination 
could have a detrimental effect on the 
adjudication of his claim.

The examiner(s) is(are) advised not to 
place undue reliance upon the Veteran's 
recollections of events occurring in 
service, as his memory is reportedly 
impaired following a severe head injury 
in 1998.  After a review of the file 
and examination of the Veteran, medical 
opinions on the following questions 
should be provided:

Right Eye:  With respect to each 
currently present acquired right eye 
disorder, is there a 50 percent or 
better probability that the disorder 
was present in service?  With respect 
to each disorder which the examiner 
believes was present in service, did 
the disorder clearly and unmistakably 
exist prior to service and clearly and 
unmistakably undergo no permanent 
increase in severity as a result of 
service?  With respect to any currently 
present right eye disorder which was 
not present in service, is there a 50 
percent or better probability that the 
disorder is etiologically related to 
service?

Head Injury:  With respect to any 
currently present impairment or 
symptoms due to head trauma, is there a 
50 percent or better probability that 
the impairment or symptoms are 
etiologically related to service 
trauma, or is it more likely that the 
impairment or symptoms are due to the 
postservice head injury in 1998?

Low Back:  Is there a 50 percent or 
better probability that the Veteran's 
current low back disability is 
etiologically related to service?

The rationale for all opinions 
expressed must be provided.

7.	The RO or the AMC should undertake any 
other development it determines to be 
warranted.

8.	Then, the RO or the AMC should 
readjudicate the
Veteran's claims in light of all 
pertinent evidence and legal authority.  
If the benefits sought on appeal are 
not granted to the Veteran's 
satisfaction, a Supplemental Statement 
of the Case should be furnished to the 
Veteran and his representative (if 
representation is confirmed) and they 
should be afforded the requisite 
opportunity to respond.  Thereafter, if 
indicated, the case should be returned 
to the Board for further appellate 
action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The Veteran need take no action until he is otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




